DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant's election with traverse of Group I (claims 43-53) in the reply filed on 4-21-22 is acknowledged.  The traversal is on the ground(s) that the tube 544 of Ladtkow is not “centrally” extending and only extends partway into the chamber (citing Figures 5-6 and 8-10). In response, Applicants indicate that Figures 5-6 and 8-10 fail to teach a dip tube extending centrally and only extends partway into the chamber. Applicants also note in the traversal that “tube 544 is offset from the center of the chamber and that claims 43 and 54 require ‘a dip tube’ extending centrally through the conical fluid enclosure from the conical tip through the neck portion.”  The argument is not found persuasive. In particular, Applicants will note that the Requirement for Unity of Invention references Figure 7 (see page 4, line 1). Figure 7 was cited as providing a membrane 736 (dip tube) that extends centrally through the conical fluid enclosure from the conical tip through the neck portion to provide a fluid path to the tip of the conical fluid enclosure. Accordingly, the limitation is taught by Ladtkow.
Applicants further contend that Ladtkow does not disclose a “rotary coupling.” This argument is additionally found unpersuasive. Specifically, a rotary coupling  (rotational mounting/coupling 132 couples with vessel 116 through channel 128; see 132 in Figure 1; centrifuge assembly 124 includes a channel 128 in rotatable motor assembly 132 and interfaces with vessel 116; paragraphs [0028] and [0029]) is connected to the neck portion (see 508 in Figure 6), to allow rotation of the separation chamber about a rotational axis through the neck portion (rotational mounting 132 is configured to allow rotation of the separation chamber about a rotational axis; see paragraph [0030], lines 1-5; the centrifuge assembly 124).
The requirement is still deemed proper and is therefore made FINAL.
Claims 54-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Group II, claims 54-63), there being no allowable generic or linking claim. Applicants timely traversed the restriction requirement in the reply filed on 4-21-22.

Objections to the Drawing
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Regarding Figure 2: 
Items 290, 292, 295, and 297 are not mentioned in the description.
Regarding Figure 5: 
Item 500 is not mentioned in the description.
Regarding Figure 7: 
Item 720 is not mentioned in the description.
Regarding Figure 10: 
Item 1000 is not mentioned in the description.
4.	The drawings are objected to because Figure 3c includes data which is not legible. Specifically, see reference numbers 360, 362, 364, and 370. Additionally, the graph numbering, labels, etc., is blurred and illegible. 

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "620" (Figure 6) and "160" (Figure 1d) have both been used to designate the rotary coupling. 

6.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet(s) should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Substitute Specification
7.	A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the spacing of the lines of the specification is such as to make reading difficult. The substitute specification should be 1 ½  or double spaced (see 37 CFR 1.52(b)(2) and MPEP 608.01(q)).
A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown. 

Objections to Specification
8.	The disclosure is objected to because of the following informalities:   
On page 1, line 12, it is suggested that the comma be positioned on the outside of the closed parenthesis.
On page 4, line 33, change “actuator” to actuators.
On page 5, line 6, change “if” to is.
On page 5, line 20, change “10million” to 10 million.
On page 9, line 15, immediately before “wide” insert the.
On page 10, lines 20 and 25, both “input fluid” and “fluid flow” are used to define item 342 – different descriptions have been used for identifying the same reference number.
On page 10, lines 27, 28, and 30, both “working zone” and “fluidized bed” are used to define item 345 – different descriptions have been used for identifying the same reference number.
On page 10, line 13, “PBMC” is undefined.
On page 12, line 32, change “cause” to caused.
 On page 14, line 21, “The region 380 What” requires clarification.
 On page 14, line 31, change “@” to at.
 On page 17, line 13, “Coreolis” in [equation 3] should be Coriolis.
 On page 22, line 7, it is suggested to place the comma occurring after “elutriation” on the outside of the closed parenthesis.
 On page 22, line 10, the comma occurring after “it” on the inside of the closed parenthesis may not be needed.
 On page 23, line 15, the term “CNC” is not defined.
 On page 8, item 240 is referred to as “conical tip 240” and “conical fluid enclosure 240” – the same reference number has been used to designate different parts. 
 On pages 8 and 9 of the specification, item 160 is defined as “rotational mounting” and at page 9, item 160 is defined as a “rotational coupling” – the same reference number has been used to designate different parts.
 On page 22, “rotary coupling” is assigned item number 620. At page 9, the term “rotational coupling” is assigned item 160 – different reference numbers have been used to designate the same part.
 On page 21, line 37, item 540 is defined as a “flow transition groove.” At page 22, line 10, item 540 is referred to as “a cavity” – the same reference number has been used to designate different parts.
 On page 21, line 30, item 270 is referred to as “fluid channel” which was previously defined as “first fluid communication path” at page 9, line 2 – the same reference number has been used to designate different parts.
 On page 22, line 5, item 510 is referred to as “a channel” - however, on page 21, line 36 item 510 is referred to as Elutriation flow path – the same reference number has been used to designate different parts.
 On page 22, line 3, item 210 is referred to “fluid chamber” - however, on page 8, item 210 is referred to as conical fluid enclosure – the same reference number has been used to designate different parts.
 On page 23, item 1030 is referred to as “the instrument door” (line 34) and “pump interface” (line 37) – the same reference number has been used to designate different parts.

Antecedent Basis for Claimed Subject Matter
9.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The subject matter of claim 50 “from 1 ml to 10 ml for 10 million to 4 billion” lacks antecedent basis in the specification.

Examiner Note
10.	In Applicants response to the Restriction Requirement of 4/21/22, Applicants amended Claim 43 to include the word “portion” at line 15. However, the amendment did not provide underlining to the added text so as to differentiate amended claim 43 from the prior version of the claim. The text of any added subject matter added to a claim(s) must be shown by underlining the added text. It is noted that on 4/21/2022, the term “portion” was added to line 15 of claim 43.

Objections to the Claims
11.	Claims 43-44 are objected to because of the following informalities:    
Regarding Claim 43:
On line 8, it is suggested that applicants insert “the” immediately before valve to provide clarity and proper antecedent basis.
On line 10, it is suggested that applicants insert “the” immediately before peristaltic to provide clarity and proper antecedent basis. 
Regarding Claim 44: 
On line 3, it is suggested that applicants change “actuator” to actuators.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 43-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43: 
On lines 10-11, the phrase “valve operation assembly” is indefinite. It is unclear if this is the same as or different from “a valve assembly” recited at line 6.
On line 12, the term “low” in claim 43 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “low” provides no upper and lower restrictions for determining whether a reported numerical value for “low fluid volume” is deficient, satisfies, or exceeds the term’s meaning.
On lines 12-13, the term “small” in claim 43 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “small” provides no upper or lower restrictions for determining whether a reported numerical value for “small radius rotation” is deficient, satisfies, or exceeds the term’s meaning.
On lines 23 and 25, “fluid paths” is indefinite. It is unclear if applicant is claiming new fluid paths or referring to the plurality of fluid paths recited on lines 19-20, or the fluid path recited on line 15.
On line 11, it is unclear if the “case” is intended to house the single use, replaceable subsystem. 
Claim 43 is indefinite in that the phrases Valve Assembly and  Valve Operation Assembly are not defined in the claim or in the specification. As such, the scope of the claim cannot be determined. The claim limitations Valve Assembly and  Valve Operation Assembly have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether either or both of these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims and the instant specification do not structurally define Valve Assembly and Valve Operation Assembly. The boundaries of these claim limitations are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicants must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicants’ intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicants may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 43-53 are rejected as being dependent on rejected claim 43.
Regarding claim 44:
On lines 3-4, “a fluid path” is indefinite. It is unclear if applicants are introducing another fluid path that is distinct from those recited in claim 43. It is suggested that applicants distinguish the fluid paths by using terminology that refers to the type of fluid path claimed - separation chamber or manifold.
On line 6, “the fluid path” is indefinite. It is unclear if applicants are introducing another fluid path that is distinct from that recited in claim 43. It is suggested that applicants distinguish the fluid paths by using terminology that refers to the type of fluid path claimed - separation chamber or manifold.
On line 5, “each fluid path” is indefinite. It is unclear if applicant is referring to previously recited fluid paths. It is suggested that applicants distinguish the fluid paths by using terminology that refers to the type of fluid path claimed - separation chamber or manifold.
Claim 44 is indefinite in that the Valve Assembly and Pinch Valve Actuation Assembly are not defined in the claim or in the specification. As such, the scope of the claim cannot be determined. The claim limitations Valve Assembly and Pinch Valve Actuation Assembly have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims and the instant specification do not structurally define Valve Assembly and Pinch Valve Actuation Assembly. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In response to this rejection, applicants must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicants’ intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicants may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Regarding claim 45:
The term “actuation of valves” at line 2, is indefinite. It is unclear as to what “valves” applicant is referring (see “valve assembly” of claim 43).
Claim 45 recites the limitation "the fluidized bed" in line 4.  There is insufficient antecedent basis for this limitation.
Claim 45 recites the limitation "the cell suspension supply vessel" in lines 4-5.  There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 43-45, 47-48, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (WO 2011/044237 A1) in view of Ladtkow et al. (US Publication: 2014/0234829).
Claim 43:
Regarding the limitation: a compact reverse flow centrifuge system, Mehta et al. (hereafter Mehta) teach a centrifugal apparatus in which flow may be reversed (reverse flow centrifuge system) (see paragraphs [01110] – [01113]).
Regarding the limitation: a reusable subsystem and a single use, replaceable subsystem, Mehta discloses a replaceable umbilical system (120) provides a sterile and completely closed system (reusable subsystem) (see paragraph [0081]).
Regarding the limitation: a reusable rotating motor head, Mehta discloses a drive mechanism (155) is driven by motor (160) (reusable rotating motor head) (see paragraph [0070]).
Regarding the limitation: a reusable peristaltic pump, Mehta discloses at least one pump 200 may be provided with enclosure 15 (housing/case) or on a panel thereon and the chambers connect with pumps 200 (see paragraphs [0102]; Figures 15, 16, and 17). Mehta discloses use of peristatic pumps (see Figure 18).
Regarding the limitation: a reusable valve assembly, Mehta discloses that reusable pinch valves (valve assembly) may be provided on the enclosure (15) that allows tubing to be inserted therethrough such that the tubing can be squeezed or pinched closed or partially closed (see paragraphs [0102] – [00103]; Figures 1, 15-18).
The claimed valve assembly is rejected under 112(b), second paragraph, as the claims, and the instant specification, fail to describe any particular structure for the valve assembly (see above rejection under §112(b)). The Mehta valve assembly includes a valve fluid path set, as shown in Figures 15 and 16, that function in a manner as the valves of the instant claim. Thus, the structure, as shown and described in Mehta is considered to meet the claim limitation. 
Regarding the limitation: a reusable system controller configured to control operation of the rotating motor head, the peristaltic pump, and valve assembly in accordance with a programmed processing protocol, Mehta discloses one or more controllers associated with various components of the system (programmed processing protocol), including the motor, pumps, valves (controller for operation of motor head, peristaltic pumps and valve assembly) (see paragraph [0115]; Figures 18-20).
Regarding the limitation: a reusable case housing the rotating motor head, peristaltic pump, and valve operation assembly, Mehta discloses a case/housing 15 with motor head, pump, and valves (see paragraph [0107]).
The claimed valve operation assembly is rejected under 112(b), second paragraph, as the claims, and the instant specification, fail to describe any particular structure for the valve operation assembly (see above rejection under §112(b)). The Mehta valve assembly includes, among its structural features, pinch valves that function in a manner as the valves of the instant claim. Thus, the structure, as shown and described in Mehta is considered to meet the claim limitation. 
Regarding the limitation: a single use replaceable separation chamber configured for low fluid volume and small radius rotation, comprising a substantially conical fluid enclosure portion connected to a neck portion, and having a dip tube extending centrally through the conical fluid enclosure from the conical tip through the neck portion to provide a fluid path to the tip of the conical fluid enclosure, the neck portion further comprising an elution fluid path, Mehta discloses a single-use separation chamber (50) having conical body portion (71) (conical fluid enclosure portion, configured for low fluid volume and small radius rotation), a flange (72) extending about the perimeter of the body portion. The separation chamber (50) has an outlet (60) (neck portion) connected to the conical body portion. The outlet (60) (neck) has an outlet path (70) (elution path) (see paragraph [0025]).
	Mehta does not disclose a tube extending centrally through the conical fluid enclosure from the conical tip through the neck portion to provide a fluid path to the tip of the conical fluid enclosure.
	However, Ladtkow discloses a separation chamber (700) having a substantially conical fluid enclosure (704) connected to a neck portion (708) (see paragraph [0061]; Figures 2, 3, and 7). Ladtkow discloses a membrane (736) (dip tube) extending centrally through the conical fluid enclosure from the conical tip (712) through the neck portion (716) to provide a fluid path to the tip (712). The membrane is attached to the cap or neck portion (708) and sidewall (704) (see paragraph [0061]; Figure 7). The membrane assists in removing components of a composite liquid that have been separated (see paragraphs [0057] and [0062]).
	The Mehta and Ladtkow references are considered analogous as each reference is concerned with separating extracorporeal blood composite liquids into components.
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in the separation chamber of Mehta a tubular passage structure extending centrally through the separation chamber, as taught by Ladtkow, for the purpose of assisting in the removal of separated blood components.
	Regarding the limitation: a single use fluid delivery manifold comprising a first fluid port and a second fluid port configured for fluid communication with the separation chamber, Mehta discloses an umbilical assembly (120) (see paragraphs [0004], [0103], [0081], and [0107]) having tubes (135). One tube (first fluid port) connects (configured for fluid communication) with inlet (55) of chamber (50) and a second tube (second fluid port) connects (configured for fluid communication) with outlet (60) of chamber (50) (separation chamber) (see paragraph [0073]; Figures 9A and 13). Mehta discloses a single use valve/fluid path set (manifold) which is routed through one or more valves (see right side of enclosure (15) in Figures 15 and 16. The tubes (135) of the umbilical assembly (120) connect with the valve/fluid path assembly).
Regarding the limitation: a single use plurality of fluid paths configured for connection to external fluid supply components for delivery of fluid to or from the first fluid port and the second fluid port, Mehta discloses that the valve/fluid path set can connect to various containers, such as: media container 240 and cell harvest container 245 (see paragraph [0105]; Figures 15, 16, and 17). 
Regarding the limitation: at least one of the fluid paths being configured for engagement with the valve assembly whereby fluid paths can be selectively opened or closed by operation of the valve assembly, Mehta discloses that reusable pinch valves (valve assembly) may be provided on the enclosure (15) that allows tubing to be inserted therethrough such that the tubing can be squeezed or pinched closed or partially closed (fluid path selectively opened or closed) (see paragraphs [0102] – [00103]; Figure 17).
Regarding the limitation: a single use pump engagement portion configured to enable operable engagement between the peristaltic pump and fluid paths to cause fluid flow within the manifold by operation of the peristaltic pump, Mehta disclose that the tubes (135) and valve/fluid path set (manifold) are in fluid communication and have fluid flow with the chamber (50) and connect with pumps (200) and/or secondary pumps (250) (see Figures 15 and 16; paragraphs [0103] – [105]).
Regarding the limitation: a single use rotary coupling connecting the neck portion of the separation chamber to the fluid delivery manifold and providing, formed in the rotary coupling, a first-2-Application No.: 16/607343 Filing Date:October 22, 2019fluid communication path between the dip tube and the first fluid port and a second fluid communication path between the elution fluid path and the second fluid port, Mehta discloses the distal end (1302) of conduit (130) extends through the drum (150) to connect to rotor (45) to allow tubes (135) to be fluidly connected with the chamber (50) (note connection of tubes (135) to the inlet path (65) and outlet path (70) connects the neck portion of the chamber (50) to the valve/fluid path set by way of connection to tubes (135) (see paragraphs [0078], [0103] – [0105]); Figure 5A, 6, and 7). The distal end (1302) includes a coupling (133) which couples the conduit (130) to the rotor (45) and allows the tubes (135) fluid connection to separation chamber (50). Note tubes (135) of umbilical assembly (120) protrude through rotor (45) and attach to chamber (50) neck portion (see Figure 14D).
Mehta does not disclose a dip tube a first-2-Application No.: 16/607343 Filing Date:October 22, 2019fluid communication path between the dip tube and the first fluid port and a second fluid communication path between the elution fluid path and the second fluid port.
However, the above discussion of Ladtkow as it relates to the dip tube applies herein. The dip tube of Mehta, as modified by Ladtkow, extends centrally through the conical fluid enclosure from the conical tip (712) through the neck portion (716) to provide a fluid path to the tip (712) - providing for first and second fluid tubing communication paths between the dip tube (as taught by Ladtkow) and elution fluid path and second fluid port (see Figures 2A, 2B, 2C, 5, 6) for the recognized benefit of assisting in the removal of separated blood components.
Regarding the limitation: the rotary coupling being configured to allow rotation of the separation chamber about a rotational axis through the neck portion relative to the fluid delivery manifold while the fluid delivery manifold is held in a fixed position by the case,  Mehta discloses that the chamber (50) is attached or mounted on, or held by, the rotor (45) (see paragraph [0008] and [0069]; Figures 3, 4, and 14D).The rotor (45) and separation chamber (50) are rotatable about an axis through the neck portion (see paragraph [0005]; Abstract). The coupling (133) is connected to the rotor (45). The valve/fluid path set (manifold) on case (15) is held fixed while the separator chamber (50) rotates with the rotor (15). 
Regarding the limitation: the first fluid communication path communicating with the dip tube is aligned with the rotational axis, the above discussion of Mehta, in view of Ladtkow, disclose the dip tube provides for first and second fluid tubing communication paths between the dip tube and elution fluid path and second fluid port (see Figures 2A, 2B, 2C, 5, 6). The communication paths of the assembly (120) are aligned with the rotational axis of rotor (45). 
Regarding the limitation: the neck portion being further configured to engage with the rotating motor head to cause rotation of the separation chamber about the rotational axis, Mehta discloses that the neck portion (60) of the separation chamber (50) engages with the rotating motor head (engages with rotating motor head) and rotates about the rotational axis.
Regarding the limitation: the single use replaceable subsystem providing a closed environment for execution of reverse flow centrifugation processes, Mehta discloses a replaceable subsystem umbilical (120) provides a sterile and completely closed system (see paragraph [0081]).


Claim 44: 
Regarding the limitation: as claimed in claim 43, the valve assembly comprises a pinch valve actuation assembly comprising a plurality of pinch valve actuator, each pinch valve actuator configured to engage with a fluid path of the manifold and wherein the fluid delivery manifold includes at least one flexible portion in each fluid path aligned with one of the pinch valve actuator, whereby operation of the pinch valve actuator causes opening or closing of the fluid path, Mehta discloses that reusable pinch valves (valve assembly) may be provided on the enclosure (15) that allows tubing to be inserted therethrough such that the tubing can be squeezed or pinched closed or partially closed (see paragraphs [0102] – [00103]; Figures 1, 15-18).
Claim 45:
Regarding the limitation:  as claimed in claim 43, wherein the fluid delivery manifold is configured by actuation of valves and the attachment of vessels with suitable fluid connections to enable selective configuration of a recirculating fluid path for establishment of the fluidized bed in the chamber from the cell suspension supply vessel without risk of systematic cell losses, Mehta discloses that reusable pinch valves (valve assembly) may be provided on the enclosure (15) that allows tubing to be inserted therethrough such that the tubing can be squeezed or pinched closed or partially closed (see paragraphs [0102] – [00103]; Figures 1, 15-18). Mehta discloses the attachment of vessels to include cell harvest (see paragraph [0105]). Mehta discloses creation of fluidized bed (see paragraph [0026]). 


Claim 47:
Regarding the limitation:  the compact reverse flow centrifuge system as claimed in claim 43 configured to operate at rotation speeds up to 8000 revolutions per minute, Mehta discloses 10-10,000 RPMs or more (see paragraph [0088]).
Also, in support thereof,  the claimed rotation (revolutions per minute) cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Mehta teaches the general conditions of the claim in the prior art, including the same interest of separating extracorporeal blood composite liquids into components. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claim 48:
Regarding the limitation:  the  compact reverse flow centrifuge system as claimed in claim 47 wherein the conical fluid enclosure has a volume of 5ml to 20ml, disclose chamber volumes of 0.1 to 50,000 liters (see paragraph [0088]). Accordingly, Mehta meets the claim limitation.



Claim 51:
Regarding the limitation:  the compact reverse flow centrifuge system configured to operate at rotation speeds up to 200,000 revolutions per minute, Mehta discloses Mehta discloses 10-10,000 RPMs or more (see paragraph [0088]). Accordingly, Mehta meets the claim limitation.
Also, in support thereof,  the claimed rotation (revolutions per minute) cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Mehta teaches the general conditions of the claim in the prior art, including the same interest of separating extracorporeal blood composite liquids into components. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claim 52:
Regarding the limitation:  the compact reverse flow centrifuge system wherein the conical fluid enclosure has a volume of 0.l ml to 0.5 ml, Mehta discloses individual chamber volumes include a range of between 0.1 ml to 50,000 ml or any subrange therein based on scaling of the process (see paragraph [0088]). Accordingly, Mehta meets the claim limitation.
19.	Claim 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bainbridge (EP 1 110 566 A2) in view of Tie et al. (US patent Number: 4,850,995) and Ladtkow et al. (US Publication: 2014/0234829).
Claim 43:
Regarding the limitation: a compact reverse flow centrifuge system, Bainbridge discloses an extracorporeal blood processing method and apparatus. Bainbridge discloses “[t]he first stage (312) is configured to remove RBCs from the channel (208) by utilizing a reverse flow (reverse flow centrifuge system) in relation to the flow of platelet rich plasma …” (see paragraphs [0064] and [0071]). 
Regarding the limitation: a reusable subsystem and a single use, replaceable subsystem, Bainbridge discloses a blood component separation device (6) that includes a pump/valve/sensor assembly (reusable subsystem) (see paragraph [0014]). Bainbridge also discloses a disposable set (8) that includes an extracorporeal tubing circuit (10) (single-use, replaceable subsystem) (see paragraph [0014]). 
Regarding the limitation: a reusable rotating motor head, Bainbridge discloses a channel assembly (200) that includes a channel housing (204) which is rotatably interconnected with a rotatable centrifuge rotor assembly (568) (see paragraphs [0008] and [0015]). Bainbridge does not specifically recite a motor as part of the reusable subsystem for driving the rotary assembly.
However, the use of motors as the source of power to drive the rotation of a rotary and centrifuge is well-known and conventional in the art and it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided a motor as the source of power for driving the centrifuge system in the blood separation process of Bainbridge to enable the system of Bainbridge to function for its intended purpose.
	In support of the conventional practice to provide motors as a source of power to drive centrifuge rotary assemblies, Tie et al. (hereafter Tie) disclose a centrifugal separator used in continuously separating blood components that employs a disposable plastic channel fitted within a centrifuge bowl that is rotatably driven by a motor (see Figure 1; column 1, lines 10-13; column 2, lines 14-19).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided a motor as the source of power for driving the centrifuge system in the blood separation process of Bainbridge to enable the system of Bainbridge to function for its intended purpose, as demonstrated by Tie.
Regarding the limitation: a reusable peristaltic pump, Bainbridge discloses the pump/valve/sensor assembly (1000) includes a number of peristaltic pump assemblies (reusable peristaltic pumps) and flow divert valve assemblies (see paragraph [0030]).
Regarding the limitation: a reusable valve assembly, Bainbridge discloses the pump/valve/sensor assembly (1000) includes a number of peristaltic pump assemblies and flow divert valve assemblies (reusable valve assembly) (see paragraph [0030]).
The claimed valve assembly is rejected under 112(b), second paragraph, as the claims, and the instant specification, fail to describe any particular structure for the valve assembly (see above rejection under §112(b)). The Bainbridge valve assembly includes, among its structural features, as shown in Figure 3, divert valves (1100, 1110, 1120) and occluding members (1400a, 1400b, and 1400c) that function as the valves of instant claim. Thus, the structure, as shown and described in Bainbridge is considered to meet the claim limitation. 
Regarding the limitation: a reusable system controller configured to control operation of the rotating motor head, the peristaltic pump, and valve assembly in accordance with a programmed processing protocol, Bainbridge discloses that device (6) (rotating motor head/peristaltic pumps/valve assembly) is controlled by one or more processors (configured to control operation) and may comprise personal computers to accommodate interface CD ROM, modem, audio, networking, graphical interface in accordance with a programmed processing protocol (see paragraph [0016]). 
Regarding the limitation: a reusable case housing the rotating motor head, peristaltic pump, and valve operation assembly, Bainbridge discloses device (6) (reusable case housing) for housing the motor head, peristaltic pumps, and valve assembly (see paragraph [0014]; Figure 1). See above discussion of Tie et al. with respect to the “motor head” limitation.
The claimed  Valve Operation Assembly is rejected under 112(b), second paragraph, as the claims, and the instant specification, fail to describe any particular structure for the valve assembly (see above rejection under §112(b)). The Bainbridge valve assembly includes, among its structural features, as shown in Figure 3, divert valves (1100, 1110, 1120) and occluding members (1400a, 1400b, and 1400c) that function as the valves of instant claim. Thus, the structure, as shown and described in Bainbridge is considered to meet the claim limitation.
The claimed valve operation assembly is rejected under 112(b), second paragraph, as the claims, and the instant specification, fail to describe any particular structure for the valve assembly (see above rejection under §112(b)). The Bainbridge valve assembly includes, among its structural features, as shown in Figure 3, divert valves (1100, 1110, 1120) and occluding members (1400a, 1400b, and 1400c) that function as the valves of instant claim. Thus, the structure, as shown and described in Bainbridge is considered to meet the claim limitation. 
Regarding the limitation: a single use replaceable separation chamber configured for low fluid volume and small radius rotation, comprising a substantially conical fluid enclosure portion connected to a neck portion, and having a dip tube extending centrally through the conical fluid enclosure from the conical tip through the neck portion to provide a fluid path to the tip of the conical fluid enclosure, the neck portion further comprising an elution fluid path, Bainbridge discloses a separation chamber (67) (single use replaceable separation chamber configured for low volume small radius rotation) as part of the rotating blood processing vessel (352) (see paragraph [0023]; Figures 1, 2A, 2C). Chamber (67) comprises a substantially conical fluid enclosure connected to a neck portion (see Figures 1, 2A, and 2C). Bainbridge discloses platelet outlet (elution fluid path) tubing (64, 68) at the neck portion of the chamber (67) (see paragraph [0022], Figure 2A).
	Bainbridge does not disclose a tube extending centrally through the conical fluid enclosure from the conical tip through the neck portion to provide a fluid path to the tip of the conical fluid enclosure.
	However, Ladtkow discloses a separation chamber (700) having a substantially conical fluid enclosure (704) connected to a neck portion (708) (see paragraph [0061]; Figures 2, 3, and 7). Ladtkow discloses a membrane (736) (dip tube) extending centrally through the conical fluid enclosure from the conical tip (712) through the neck portion (716) to provide a fluid path to the tip (712). The membrane is attached to cap or neck portion (708) and sidewall (704) (see paragraph [0061]; Figure 7). The membrane assists in removing components of a composite liquid that have been separated (see paragraphs [0057] and [0062]).
	The Bainbridge and Ladtkow references are considered analogous as each reference is concerned with separating extracorporeal blood composite liquids into components.
	Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in the separation chamber of Bainbridge with a tubular passage structure extending centrally through the separation chamber, as taught by Ladtkow, for the purpose of assisting in the removal of separated blood components.
	Regarding the limitation: a single use fluid delivery manifold comprising a first fluid port and a second fluid port configured for fluid communication with the separation chamber, Bainbridge discloses a disposable tubing set (8) that includes an extracorporeal tubing circuit (10) (single-use, replaceable subsystem, fluid delivery manifold) (see paragraph [0014]). The cassette assembly (110), of tubing circuit (10), comprises a fluid port (66) (platelet outlet tubing) (first fluid port) and an RBC/plasma outlet fluid port (64) (second fluid port) configured for communication with the separation chamber (67) (note that these tubing manifold lines are in fluid communication with the ports of the separation chamber) (see paragraph [0022]; Figures 2A, 2B).
Regarding the limitation: a single use plurality of fluid paths configured for connection to external fluid supply components for delivery of fluid to or from the first fluid port and the second fluid port, Bainbridge discloses an extracorporeal tubing circuit (10) comprising a cassette assembly (110) and a plurality of tubing assemblies (single use plurality of fluid paths) (see Figures 2A, 2B, and 2C; paragraph [0017]). Bainbridge notes that the blood processing vessel (352) and extracorporeal tubing circuit (10) are interconnected to present a closed, disposable set for single use. Anticoagulant tubing assembly (50) includes a spike drip chamber (52) (external fluid supply components for delivery of fluid) connected to an anticoagulant source and anticoagulant feed tubing (54). Anticoagulant (50) supplies anticoagulant to blood removed to prevent clotting in the tubing circuit (10) fluid paths (configured for connection to external fluid supply components for delivery of fluid to or from the first fluid port and the second fluid port) first fluid port (66) and second fluid port 64 (see paragraphs [0017] and [0020]).
Regarding the limitation: at least one of the fluid paths being configured for engagement with the valve assembly whereby fluid paths can be selectively opened or closed by operation of the valve assembly, Bainbridge discloses that divert valve assemblies (1100, 1110, and 1120), include rotary occluding members (1400a, 1400b, 1400c) to divert fluid flow through one tubing of the corresponding pairs of tubing (fluid path configured for engagement with a valve assembly) (fluid paths can be selectively opened or closed by valve assembly) (see Figure 3; paragraph [0032]).
Regarding the limitation: a single use pump engagement portion configured to enable operable engagement between the peristaltic pump and fluid paths to cause fluid flow within the manifold by operation of the peristaltic pump, Bainbridge discloses that the cassette mounting plate (1010) includes peristaltic pump assemblies. Anticoagulant pump assembly (1020) is provided to receive anticoagulant tubing loop (122). The pump assemblies include a rotor and raceway between which the corresponding tubing loop (162) is positioned (single use pump engagement portion configured to enable operable engagement between the peristaltic pump and the fluid path) to control the passage and flow rate of the corresponding fluid (causes fluid flow within the manifold by operation of pump) (see paragraphs [0024] and [0031]).
Regarding the limitation: a single use rotary coupling connecting the neck portion of the separation chamber to the fluid delivery manifold and providing, formed in the rotary coupling, a first-2-Application No.: 16/607343 Filing Date:October 22, 2019fluid communication path between the dip tube and the first fluid port and a second fluid communication path between the elution fluid path and the second fluid port, Bainbridge discloses a channel assembly (200) which includes a channel housing (204) disposed on rotatable centrifuge rotor assembly (568) (rotary coupling 204/568) which provides the centrifugal forces to separate blood by centrifugation. The channel housing (204) provides for mounting of the blood processing vessel (352) therein, thus the rotary coupling provides a connecting pathway between the neck portion of the separation chamber (67) and the cassette assembly (110), of tubing circuit (10) (fluid delivery manifold) (rotary coupling connecting neck portion of the separation chamber to the fluid delivery manifold). The first and second fluid communication paths (tubing) are provided in the rotary coupling channel (204/568). The cassette assembly (110) comprises a fluid port (66) (platelet outlet tubing) (first fluid port) (see Figures 2A and 2B) and an RBC/plasma outlet fluid port (64) (second fluid port)(see Figures 2A and 2B) configured for communication with the separation chamber (67) (note that these tubing manifold lines (see Figure 2B) are in fluid communication with the ports of the separation chamber). Note that the rotary coupling (204/568) provides a channel (328) extending longitudinally in channel housing (204) (see Figures 5 and 6) (rotary coupling connecting, formed in the rotary coupling, the neck portion of the separation chamber to the fluid delivery manifold) providing for first and second fluid tubing communication paths between the dip tube (as taught by Ladtkow) and elution fluid path and second fluid port (see Figures 2A, 2B, 2C, 5, 6).
Regarding the limitation: the rotary coupling being configured to allow rotation of the separation chamber about a rotational axis through the neck portion relative to the fluid delivery manifold while the fluid delivery manifold is held in a fixed position by the case,  Bainbridge discloses that channel assembly (200) includes a channel housing (204) disposed on rotatable centrifuge rotor assembly (568) (rotary coupling 204/568) (see Figure 1; paragraph [0057]) which provides the centrifugal forces to processing vessel (352) separate blood by centrifugation. Bainbridge teaches axis (324) about which channel housing (204) rotates (rotary coupling configured to allow rotation of the separation chamber (67) – rotation is about a rotational axis) (the neck portion rotates relative to the rotational axis) (see Figure 6; paragraph [0057]). Bainbridge also discloses that the channel housing (204) provides for mounting of the blood processing vessel (352) therein, thus connecting the separation chamber (67) (to include the neck portion of the chamber) to the rotor assembly (rotary coupling 204/568). The disposable set (8) is mounted on or in the blood component separation device (6) (manifold is held in a fixed position by the case).
Regarding the limitation: the first fluid communication , Bainbridge, as modified by Ladtkow, discloses the relationship of the fluid communication paths with the rotational axis. In particular, item (420) of Figures 2A is shown in connective relationship with the platelet outlet tubing 66  (first fluid communication path). The tubing 66 includes the chamber (67) positioned in close proximity to port (420) of blood processing vessel (352) (the dip tube is aligned with the rotational axis of the rotary coupling).
Regarding the limitation: the neck portion being further configured to engage with the rotating motor head to cause rotation of the separation chamber about the rotational axis, Bainbridge discloses that the neck portion of the chamber (67) engages with the rotatory coupling, and the motor causing rotation of the separation chamber about the rotational axis (324) about which channel housing (204) rotates (rotary coupling configured to allow rotation of the separation chamber (67) – rotation is about a rotational axis) (see Figure 6; paragraph [0057]). See above discussion of Tie et al. with respect to the “motor head” limitation.
Regarding the limitation: the single use replaceable subsystem providing a closed environment for execution of reverse flow centrifugation processes, Bainbridge discloses that the extracorporeal tubing circuit 10 and blood processing vessel (352) defines a completely closed and sterile system (closed environment for execution of centrifugation process) (see paragraph [0014]). 


Claim 44:
Regarding the limitation:  as claimed in claim 43, the valve assembly comprises a pinch valve actuation assembly comprising a plurality of pinch valve actuator, each pinch valve actuator configured to engage with a fluid path of the manifold and wherein the fluid delivery manifold includes at least one flexible portion in each fluid path aligned with one of the pinch valve actuator, whereby operation of the pinch valve actuator causes opening or closing of the fluid path, Bainbridge discloses the pump/valve/sensor assembly (1000) includes flow divert valve assemblies (reusable valve assembly) (see paragraph [0030]). Bainbridge discloses that divert valve assemblies (1100, 1110, and 1120), include rotary occluding members (1400a, 1400b, 1400c) to divert fluid flow through one tubing of the corresponding pairs of tubing (fluid path configured for engagement with a valve assembly) (fluid paths can be selectively opened or closed by valve assembly) (see Figure 3; paragraph [0032]).
	Bainbridge does not disclose that the valves are pinch valves.
However, Tie et al. (hereafter Tie) disclose a centrifugal separator used in continuously separating blood components that employs a disposable plastic channel fitted within a centrifuge bowl that is rotatably driven by a motor (see Figure 1; column 1, lines 10-13; column 2, lines 14-19). Tie discloses that a disposable tubing set is mounted on the front surface of a machine having peristatic pump roller and pinch valve assemblies (see column 2, lines 25-35, 39-45).
The Bainbridge and Tie references are considered analogous as each reference is concerned with separating extracorporeal blood composite liquids into components.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided pinch valves in the tubing circuit of Bainbridge for opening and closing of the fluid path, as demonstrated by Tie.
The claimed pinch valve actuator assembly is rejected under 112(b), second paragraph, as the claims, and the instant specification, fail to describe any particular structure for the valve assembly (see above rejection under §112(b)). The pinch valve assembly of Bainbridge, as modified by Tie, includes, among its structural features, a pinch valve assembly that functionally operates as claimed. Thus, the structure, as described in Bainbridge, as modified by Tie, is considered to meet the claim limitation for pinch valve actuator assembly. 
Claim 45: 
Regarding the limitation:  as claimed in claim 43, wherein the fluid delivery manifold is configured by actuation of valves and the attachment of vessels with suitable fluid connections to enable selective configuration of a recirculating fluid path for establishment of the fluidized bed in the chamber from the cell suspension supply vessel without risk of systematic cell losses, Bainbridge teaches a pump/valve/sensor assembly (reusable subsystem) (see paragraph [0014]). Bainbridge also teaches the attachment of vessels with suitable fluid connections. Anticoagulant tubing assembly (50) includes a spike drip chamber (52) (fluid delivery manifold is configured with attachment of vessels of suitable fluid connections) (external fluid supply components for delivery of fluid) connected to an anticoagulant source and anticoagulant feed tubing (54). Anticoagulant (50) supplies anticoagulant to blood removed to prevent clotting in the tubing circuit (10) fluid paths (configured for connection to external fluid supply components) (see paragraphs [0017] and [0020]). Bainbridge discloses that divert valve assemblies (1100, 1110, and 1120), include rotary occluding members (1400a, 1400b, 1400c) to divert fluid flow through one tubing of the corresponding pairs of tubing (fluid path configured for engagement with a valve assembly) (fluid paths can be selectively opened or closed by valve actuation) (see Figure 3; paragraph [0032]). Bainbridge discloses that during operation, platelet outlet tubing (66) preferably includes chamber (67) positioned in close proximity to port (420). As such, a saturated bed (establishment of fluidized bed) of platelets will form within chamber (67) and serve to retain white blood cells within the chamber (minimizes white blood cell loss) (see paragraph [0023]). Bainbridge notes that when platelets, white blood cells, and red blood cells have accumulated in reservoir (150) (cell suspension supply vessel), operation will be initiated to return to patient/donor (see paragraph [0055]).
Claim 46: 
Regarding the limitation:  the fluid delivery manifold is configured to align the pump engagement portion with the peristaltic pump when the manifold is positioned in the case and wherein the case is configured to effect operative engagement of the pump engagement portion with the peristaltic pump when the case is closed and optionally the case is configured such that relative geometry of-3-Application No.: 16/607343Filing Date:October 22, 2019 a case door and case door hinge gather a tube of the pump engagement portion into engagement with the peristaltic pump roller to effect operative engagement with the peristaltic pump.  Bainbridge discloses that the cassette mounting plate (1010) includes peristaltic pump assemblies. The pump assemblies include a rotor and raceway between which the corresponding tubing loop (162) is positioned (single use pump engagement portion configured to enable operable engagement between the peristaltic pump and the fluid path) to control the passage and flow rate of the corresponding fluid (causes fluid flow within the manifold by operation of pump) (see paragraphs [0024] and [0031]).
Note that the limitations following “optional” claim language are in the alternative and, as such, are not required claim limitations.

20.	Claims 47 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable Bainbridge (EP 1 110 566 A2), in view of Tie et al. and Ladtkow, as applied to claims 43-46 above, and further in view of Mehta (WO 2011/044237).
Claim 47:
Regarding the limitation: the compact reverse flow centrifuge system as claimed in claim 43 configured to operate at rotation speeds up to 8000 revolutions per minute,  Bainbridge discloses channel housing (204) has a normal operation speed from about 2,750 RPM to about 3250 RPM and preferably about 3,000 RPM for a rotor diameter of 10 inches. Bainbridge teaches that “increasing the RPMs of the centrifuge rotor assembly (568) and/or decreasing the inlet flow rate will tend to increase the packing factor, while decreasing the RPMs and increasing the flow rate will tend to decrease the packing factor. As can be appreciated, the blood inlet flow rate to vessel 352 is effectively limited by the desired packing factor.” (see paragraphs [0078] and [0090]). It is noted that the Bainbridge teaching falls within and teaches the claimed range. 
	Further, Mehta et al. (hereafter Mehta) teach rotation speeds of 10 to 10,000 RPM (see paragraph [0088]). Thus, Mehta demonstrates that that the rotation speed is adjustable – thus being a result effective variable for the benefit provided therein - where Bainbridge teaches that the rotation speed effects the packing factor.
The Bainbridge and Mehta references are considered analogous as each reference is concerned with separating extracorporeal blood composite liquids into components.
	Accordingly, it would have been obvious  to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the speed of rotation of the centrifuge rotor assembly of Bainbridge, as modified, to achieve a desired result of an optimal packing factor and values of 10 to 10,000 RPM. 
Also, in support thereof,  the claimed rotation (revolutions per minute) cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Bainbridge, as modified by Mehta, teaches the general conditions of the claim in the prior art, including the same interest of separating extracorporeal blood composite liquids into components. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claim 51: 
Regarding the limitation:  the compact reverse flow centrifuge system configured to operate at rotation speeds up to 200,000 revolutions per minute, Bainbridge discloses channel housing (204) has a normal operation speed from about 2,750 RPM to about 3250 RPM and preferably about 3,000 RPM for a rotor diameter of 10 inches. Bainbridge teaches that “increasing the RPMs of the centrifuge rotor assembly (568) and/or decreasing the inlet flow rate will tend to increase the packing factor, while decreasing the RPMs and increasing the flow rate will tend to decrease the packing factor. As can be appreciated, the blood inlet flow rate to vessel (352) is effectively limited by the desired packing factor.” (see paragraphs [0078] and [0090]). It is noted that the Bainbridge teaching falls within and teaches the claimed range. 
Further, Mehta et al. (hereafter Mehta) teach rotation speeds of 10 to 10,000 RPM (see paragraph [0088]). Thus, Mehta demonstrates that that the rotation speed is adjustable – thus being a result effective variable for the benefit provided therein - where Bainbridge teaches that the rotation speed effects the packing factor.
The Bainbridge and Mehta references are considered analogous as each reference is concerned with separating extracorporeal blood composite liquids into components.
	Accordingly, it would have been obvious  to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the speed of rotation of the centrifuge rotor assembly of Bainbridge, as modified, to achieve a desired result of an optimal packing factor and values of 10 to 10,000 RPM. 
Also, in support thereof,  the claimed rotation (revolutions per minute) cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Bainbridge, as modified by Mehta, teaches the general conditions of the claim in the prior art, including the same interest of separating extracorporeal blood composite liquids into components. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claim 52:
Regarding the limitation:  the compact reverse flow centrifuge system wherein the conical fluid enclosure has a volume of 0.l ml to 0.5 ml, Bainbridge is silent with respect to the volume of the conical fluid enclosure.
	However, Mehta et al. (hereafter Mehta) disclose individual chamber volumes include a range of between 0.1 ml to 50,000 ml or any subrange therein based on scaling of the process (see paragraph [0088]).
	The Bainbridge and Mehta references are considered analogous as each reference is concerned with separating extracorporeal blood composite liquids into components.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Bainbridge to have selected an appropriately sized separation chamber, as taught by Mehta, based upon the process, intended output, dose, or whether Bainbridge intends to increase or decrease output.
Claim 53:
Regarding the limitation:  the compact reverse flow centrifuge system as claimed in claim 52 having a tip rotation radius of 10 to 30mm, Bainbridge discloses that channel housing (204) (see Figures 5 and 6) has a cylindrically-shaped perimeter (206) with a diameter of preferably no more than about 10 inches to achieve a desired size for the blood component separation device (6), so as to enhance its portability (see paragraph [0057]). Accordingly, the range disclosed by Bainbridge encompasses the claimed range – therefore meeting the claim limitation.
In the further alternative, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to optimize the radius of the channel housing of the centrifuge rotor assembly of Bainbridge, as modified, to achieve a desired result, and thus the claimed rotation radius cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Bainbridge teaches the general conditions of the claim in the prior art, including the same interest of separating extracorporeal blood composite liquids into components. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.

21.	Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable Bainbridge in view of Tie et al., Ladtkow, and Mehta, as applied to claims 47 and 51-53 above, and further in view of Fell (US Patent Number: 6,733,433). 
Claim 48:
Regarding the limitation:  the  compact reverse flow centrifuge system as claimed in claim 47 wherein the conical fluid enclosure has a volume of 5ml to 20ml, Bainbridge, as modified, does not disclose the claimed fluid volume.
Fell, however, teaches a system for separating biological fluids into components (see Abstract). The system includes a hollow centrifuge processing chamber with a rotary drive unit. The processing chamber includes and axial inlet and outlet leading to a separation space coaxial with the axis of rotation. The separation chamber processes volumes of 10 ml up to the volume of the separation chamber (see column 2, lines 4-24). The system processes variable volumes of biological fluid from 10 ml up to a maximum volume of the separation chamber (see column 5, lines 20-23). It is noted that Fell teaches the system processes variable volumes; and thus, 10 ml up to the volume of the separation chamber falls within and teaches the claimed range. 


Claim 49:
Regarding the limitation:  the compact reverse flow centrifuge system as claimed in claim 48 having a rotation radius of 50 to 70mm, Bainbridge discloses that channel housing (204) (see Figures 5 and 6) has a cylindrically-shaped perimeter (206) with a diameter of preferably no more than about 10 inches to achieve a desired size for the blood component separation device (6), so as to enhance its portability (0057). Accordingly, the range disclosed by Bainbridge encompasses the claimed range – therefore meeting the claim limitation.
Additionally, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to optimize the rotation radius of the centrifuge rotor assembly of Bainbridge, as modified, to achieve a desired result – such as portability, and thus the claimed rotation radius cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Bainbridge teaches the general conditions of the claim in the prior art, including the same interest of separating extracorporeal blood composite liquids into components. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
22. 	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable Bainbridge in view of Tie et al. and Ladtkow, as applied to claims 43-46 above, and further in view of Rowley et al. (US Publication: 2015/0037882 A1).
Claim 50:
Regarding the limitation:  the compact reverse flow centrifuge system as claimed in claim 43 configured for cell therapies to enable fluid volume recoveries from l ml to 10 ml for 10 million to 4 billion cells, Bainbridge discloses the centrifuge system for separating various blood component types (red blood cells, white blood cells, platelets, plasma for collection or therapeutic purposes (configured for cell therapies) (see paragraph [0002]). 
	Bainbridge does not disclose fluid volume recoveries from 1 ml to 10 ml for 10 million to 4 billion cells.
	However, Rowley et al. (Rowley hereafter) disclose a scalable process for therapeutic scale concentration using a counterflow centrifuge separation system (see Abstract). Rowley discloses that the system and method provides a cell concentration and residual clearance having 2 to 7.5 billion cells per chamber (see paragraph [0031]). Rowley discloses that the cell compositions have been concentrated to achieve at least 10 million/ml, 20 million/ml, 30 million/ml, 40 million/ml, and 50 million/ml (see paragraph [0059]). Rowley notes that the recovery of cells is dependent on the number of cells being processed per chamber (see paragraph [0079]).
The Bainbridge and Rowley references are considered analogous as each reference is concerned with separating extracorporeal blood composite liquids into components.
	Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the invention, to have improved cell recovery, in the process of Bainbridge, based on the teachings of Rowley by modifying the number of cells being processed per chamber to achieve an improved volume recovery.
Additionally, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to optimize the process of Bainbridge, as modified by Rowley, to achieve a desired cell recovery and thus merely cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Bainbridge and Rowley teach the general conditions of the claim in the prior art, including the same interest of separating extracorporeal blood composite liquids into components. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.

Prior Art of Record
23.	The prior art of record and not relied upon is considered pertinent to applicants’ disclosure: Van Wie et al. (Patent Number: 4,939,087) – teaches method for centrifugal processing; Lolachi (Patent Number: 4/113,173) teaches a centrifugal processing apparatus; Khoja et al. (Patent Number: 3,986,442) – teaches drive system for centrifugal processing system; Cullis (Patent Number: 4,636,193) – teaches disposable centrifugal blood processing system; Cullis (Patent Number: 4,120,448) – teaches centrifugal processing system; Brimhall et al. (Patent Number: 4,804,355) – teaches apparatus for centrifugation; Cullis et al. (Patent Number: 4,146,172) – teaches centrifugal processing system; Brimhall et al. (Patent Number: 5,151,368) – teaches centrifuge apparatus; Schoendorfer et al. (Patent Number: 4,776,964) – teaches centrifugal separation apparatus; Chang et al. (Patent Number: US 6,423,023) – teaches apparatus for plasmapheresis; Conklin (Patent Number: US 3,718,278) – teaches basket centrifuge; Mehta et al. (US Publication: 2011/0207225) – teaches manipulating particles using fluidized bed; Kolenbrander et al. (US Patent Number: 9,248,446) – teaches separation chambers and blood separation; Columbus et al. (US Patent Number: 5,039,401) – teaches small volume phase centrifuge separation; Schlutz (US Patent Number: 4,091,989) – continuous separation device and method.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773